                  EXHIBIT F




Case 5:19-cv-00250-FL Document 1-7 Filed 06/18/19 Page 1 of 2
-        D YouTube            Search                                                                                             0.                   DC
                                                                                                                                                             ......   0    e   SIGN IN



A        Home
                                         HOME                      VIDEOS               PLAYLISTS      COMMUNITY                CHANNELS             ABOUT            Q.             >
                                            v 1c n     QII V '-VIIUIIClll.) v


tb       Trending

a        Subscriptions
                                       e    CBV 5 days ago
                                            epic just striked all my videos. nice
                                            1111, 4!l        ·•        COMMFNT
•        Library
                                            Hide comments "'

0        History                            ~        SORTBY


    Sign in to like videos,
    comment, and subscribe.                 8                Zygote 5 days ago
                                                             I bought aimbot and the video got deleted for instructions. please help


I8                   I                                       dlr   1   ·•




                                            - ••••
          SIGN IN
                                                             J A N W I L O 5 days ago
                                                             Sorry to here that. Make another account upload there don't let them stop you bro your a goat
BEST OF YOUTUBE



•
0
         Music

         Sports                             (I)              TG-XXMEOINA 5 days ago
                                                             Epic is gay

0        Gaming                                              ••••
0.       Movies
                                            I)               TG-XXMEDINA 5 days ago
                                                             Faggets
0.       TVShOWS
                                                             ••••
(-j      News
                                                             Dylan Bentley 5 days ago
                                                             Damn. That sucks
0        live

a        Spotlight                                           ••••
                                                             show_tfue 5 days ago
0        360' Video                                          Oooooof hack on PUBG


O        Browse channels
                                                             ••••
MORE FROM YOUTUBE                      e    CBV 1 week ago
                                            hi, follow me on instagram.
                                       Case 5:19-cv-00250-FL
                                             ,.ti °*.'
                                                \(/Yl11'10   Document
                                                              -: n.,_'t 1-7 Filed 06/18/19 Page 2 of 2
                                                                       1 ; 1 ,t l)t,t
